--------------------------------------------------------------------------------

Exhibit 10.1


[Letterhead]
JP Morgan Chase




December 15, 2006


Cory Boydston
Beazer Homes USA, Inc.
1000 Abernathy Road
Suite 1200
Atlanta, GA 30328


Re: Credit Agreement (the “Credit Agreement”) dated August 22, 2005


Dear Cory:


This will confirm that we have requested the Lenders under the Credit Agreement
to approve the amendment of the definition of EBITDA to read as follows:


“EBITDA” means, for any period, on a consolidated basis for the Borrower and its
Subsidiaries (other than those Subsidiaries that are not Guarantors), the sum of
the amounts for such period of (i) Net Income (but excluding from such Net
Income for the applicable period any income derived from any Investment in a
Joint Venture referred to in Section 6.07(10) to the extent that such income
exceeds the cash distributions thereof received by the Borrower or its
Subsidiaries (other than those Subsidiaries that are not Guarantors) in such
period), plus (ii) charges against income for foreign, federal, state and local
taxes, plus (iii) Interest Expense, plus (iv) depreciation, plus (v)
amortization expense, including, without limitation, amortization of goodwill
and other intangible assets and amortization of deferred compensation expense,
plus (vi) extraordinary losses (and all other non-cash items reducing Net
Income, including but not limited to impairment charges for land and other
long-lived assets and option deposit forfeitures), minus (vii) interest income,
minus (viii) extraordinary gains (and any unusual gains and non-cash credits
arising in or outside of the ordinary course of business not included in
extraordinary gains that have been included in the determination of such Net
Income), all determined in accordance with GAAP.



--------------------------------------------------------------------------------



Please confirm your agreement to this amendment by signing and returning to us a
copy of this letter. Please note that this amendment will be effective only when
approved by the Required Lenders under the Credit Agreement.


                    JP Morgan Chase Bank,
                    as Administrative Agent
                    By: /s/ Michael O’Keefe
                    Michael O’Keefe
                    Associate
Agreed to this 18th day
of December, 2006
Beazer Homes USA, Inc.
By:  Cory J. Boydston
        Cory J. Boydston
        Senior Vice President and Treasurer

